DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
	The Information Disclosure Statements, four of which are from 07/22/202, and one from 01/21/2021 have been received and considered. 

Election/Restrictions
Claims 1, 7-10, 15-16, 23, 30-31, 33-34, 38, 48, and 50-54 are pending.
Applicant’s election of Group IV, claims 48 and 50-54 in the reply filed on 05/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 7-10, 15-16, 23, 30-31, 33-34, and 38 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Since election is deemed to have been made without traverse in the reply filed on 05/10/2022. 
The Restriction Requirement is made FINAL.
Claims 48 and 50-54 are currently under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 54 recites the limitation "the thrombin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 54 nor any of the claims from which it depends recites the use of applying thrombin. For compact prosecution, claim 54 has been interpreted as applying plasma to the surface of the organ after applying “a thrombin”.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 48, 50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najjar et al. (Biotechnology and Bioengineering, 2015, previously cited 03/15/2022, on IDS 01/21/2021, hereafter “Najjar”) in view of Kerby et al.  (Cytotherapy, 2013, hereafter “Kerby”).

In regards to claims 48, 50, and 52, Najjar teaches a method for implanting pancreatic islets in subjects (Abstract, p1916). While Najjar teaches that pancreatic islets were implanted into mice specifically, the specification of the instant application states that, “the subject of the method of the present disclosure is a mammal, including, but not limited to, mammals of the order Rodentia” (paragraph [0043]).
Additionally, Najjar teaches that pancreatic islet cells were combined with a supporting cellular composition and a source of a first member of a cell matrix pair to create a therapeutic cell mixture (p1918, Engineered fibrin matrix containing growth factors allows engraftment and long-term function of islet transplanted in the subcutaneous site). Specifically, Najjar teaches that islets were transplanted within fibrin matrices engineered for delivery of proangiogenic factors VEG-F, PDGF-BB, and aprotinin (p1918, Engineered fibrin matrix containing growth factors allows engraftment and long-term function of islet transplanted in the subcutaneous site). Najjar also teaches that this controlled blood glucose more tightly and that no beneficial role was observed when islets were transplanted without these matrices (p1918, Engineered fibrin matrix containing growth factors allows engraftment and long-term function of islet transplanted in the subcutaneous site).
Najjar does not explicitly teach that the pancreatic islet cells were combined with a supporting cellular composition. The specification defines “supporting cellular composition” as “a composition comprising cells which support the viability and/or function of the therapeutic cells, e.g., pancreatic islet cells” (paragraph [0048]). Therefore, as defined by the specification, claim 1 requires an additional cell-type which can support the islet cells. To this end, Kerby teaches pancreatic islet cells and mesenchymal stem cells (MSCs) were encapsulated (p193, Microencapsulation), and transplanted into recipient mice (p194, Islet transplantation). Kerby also teaches that co-encapsulation of islets with MSCs robustly improved islet function in vitro, graft function in vitro, and improves the efficacy of microencapsulated islet transplantation overall (p198, column 2, last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Najjar and combine pancreatic islet cells with a supporting cellular composition because it would improve the efficacy of the transplantation method, providing better outcomes to patients, and saving time and expenses. Furthermore, because Kerby demonstrates that islets and MSCs can be effectively combined and transplanted, it could be done with predictable results and a reasonable expectation of success.
Najjar also discloses that the therapeutic cell mixture was transplanted on the surface of epididymal fat pads (p1918, Islet transplantation in the epididymal fat pad site).
Finally, Najjar discloses that the epididymal fat pad was wrapped, and fibrin gel was used to seal the epididymal fat pad pocket (p1918, Islet transplantation in the epididymal fat pad site). In regards to second member of the cell matrix pair, as above, Najjar teaches that proangiogenic factors VEG-F, PDGF-BB, and aprotinin were added to the fibrin gel (p1918, Engineered fibrin matrix containing growth factors allows engraftment and long-term function of islet transplanted in the subcutaneous site). Najjar also teaches that other factors including human thrombin, and others were added to the fibrin matrices (p1917, column 2, Materials and Methods, Engineered fibrin gels).
Therefore, the combined teachings of Najjar and Kerby render the invention unpatentable as claimed.


Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najjar, in view of Kerby, as applied to claims 48, 50, and 52 above, and further in view of Krzystyniak et al. (Current Opinion in Organ Transplantation, 2014, hereafter “Krzystyniak”).
In regards to claim 51, Najjar, as suggested by Kerby, does not explicitly teach that the supporting cells were immunomodulatory cells, or Treg cells specifically. However, Krzystyniak teaches a method of transplanting islet cells that incorporates Tregs (Abstract, p1). More specifically, Krzystyniak teaches that administration of Tregs at the site of pancreatic islet graft significantly prolongs islet function in vivo (p2, Pancreatic islet transplant and Tregs). Krzystyniak also teaches that this method is superior to other methods, such as intravenous administration, for maximizing Treg immunomodulatory and immunosuppressive effects (p2, Pancreatic islet transplant and Tregs).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Najjar, as suggested by Kerby, and use immunomodulatory cells, or Treg cells specifically, as immunomodulatory cells because it would promote islet function after transplantation, and it more effective than other methods. Furthermore, because Krzystyniak demonstrates that Tregs can effectively be integrated with transplanted islet cells, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Najjar, Kerby, and Krzystyniak render the invention unpatentable as claimed.


Claim(s) 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najjar, in view of Kerby as applied to claim 48, 50, and 52 above, and further in view of Tomei et al. (Expert Opinion on Biological Therapy, 2015, on IDS 07/22/2020, hereafter “Tomei”).
In regards to claim 53, Najjar, as suggested by Kerby, does not explicitly teach a step further comprising applying plasma to the surface of the organ over the therapeutic cell mixture. However, Tomei teaches that islets can be resuspended in autologous plasma, and that this biodegradable scaffold is used to immobilize the islets to the site of transplantation, in close contact to the vascular bed, and to prevent aggregation (p1327, column 1, last paragraph). Tomei also specifically teaches that this is effective when islets are transplanted to epididymal fat pads as well (p1327, column 1, last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to apply plasma to the surface of the organ over the therapeutic cell mixture because it would immobilize the transplanted cells, bring the transplanted material in close contact with the vascular bed, and prevent aggregation. Furthermore, because Tomei specifically teaches that this method can be used for transplants on epididymal fat pads, it can be done with predictable results and a reasonable expectation of success.
In regards to claim 54, as above, Najjar teaches that thrombin was added to the fibrin matrices (p1917, column 2, Materials and Methods, Engineered fibrin gels) which occurs before the step of applying plasma, as suggested by Tomei above. Furthermore, while occurring afterwards, Tomei also teaches that thrombin was added to islets that had been previously been resuspended in plasma (p1327, column 1, last paragraph). And again, Tomei teaches that this created a biodegradable scaffold useful to immobilize islets to the site of transplantation, in close contact to the vascular bed, and to prevent aggregation (p1327, column 1, last paragraph). Tomei also specifically teaches that this is effective when islets are transplanted to epididymal fat pads as well (p1327, column 1, last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to apply plasma to the surface of the organ over the therapeutic cell mixture because it would immobilize the transplanted cells, bring the transplanted material in close contact with the vascular bed, and prevent aggregation. Furthermore, because Tomei specifically teaches that this method can be used for transplants on epididymal fat pads, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Najjar, Kerby, and Tomei render the invention unpatentable as claimed.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632